ITEMID: 001-81604
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF MAGOMADOV AND MAGOMADOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 2;Violation of Art. 3;No violation of Art. 3;Violation of Art. 5
JUDGES: Christos Rozakis
TEXT: 6. The applicants are brothers. They were born in 1967 and 1965 respectively and lived in Chechnya.
7. The facts surrounding the disappearance of the applicants' brother, Ayubkhan Magomadov, and of the first applicant, as presented by the parties, are set out in Part A. A description of the materials submitted to the Court is contained in Part B.
8. The applicants lived with their family in the village of Kurchaloy in Chechnya. Their brother, Ayubkhan Magomadov, born in 1969, lived in the same house. He played for the local football team and in 1998 received the “Best Football Player of the Kurchaloy District” award.
9. The applicants submitted that on 2 October 2000 their house and their neighbours' house had been searched by an armed unit of the Federal Security Service (FSB), which had arrived in five UAZ vehicles and several armoured personnel carriers (APCs). No documents authorising the search were presented. Ayubkhan Magomadov was arrested in his house by men in military uniforms. They drove him away and he has not been seen since.
10. Immediately after Ayubkhan Magomadov's arrest the family started to look for him. They applied to various law-enforcement authorities in Chechnya and in Moscow, asking for information about him. They have submitted to the Court copies of letters addressed to the Chechnya Prosecutor's Office, the Chechnya Department of the FSB and the Chechnya Department of the Interior, as well as the Prosecutor General, the Chief Military Prosecutor, the director of the FSB and the Minister of the Interior. The relatives received very little substantive information in reply. On several occasions they received copies of letters stating that their complaints had been forwarded to other authorities.
11. On 12 October 2000 the head of the criminal police of the Oktyabrskiy Temporary Department of the Interior (VOVD) in Grozny (начальник криминальной милиции временного отдела внутренних дел Октябрьского района г. Грозного), Major I., issued a certificate stating that on 2 October 2000 Ayubkhan Magomadov had been detained in Kurchaloy on suspicion of having committed a serious crime. The suspicion had been dispelled, and Mr Magomadov had been released on 3 October 2000 at 8.30 a.m., after the end of the curfew.
12. The applicants' mother submitted that when she had requested to see the register of detainees in the Oktyabrskiy VOVD for the relevant dates, she had been refused permission.
13. On 6 November 2000 the Chechnya Department of the FSB informed the applicants' mother that the officers of the Kurchaloy District department of the FSB had not participated in the operation of 2 October 2000. At the same time the letter stated that on 2 October 2000 the head of the district department of the FSB, following a request from the Oktyabrskiy VOVD, had met with an “operative group” at the checkpoint between the villages of Oktyabrskoye and Novaya Zhizn. The letter further explained that Ayubkhan Magomadov had visually resembled a “wanted fighter” and that because of that the servicemen of the Ministry of the Interior “had invited him to the Oktyabrskiy VOVD in Grozny to clarify some questions of interest to them”. The letter stated that the FSB had no information about the whereabouts of Ayubkhan Magomadov and advised his mother to apply to the Oktyabrskiy VOVD.
14. On 17 November 2000 the Ingushetia Prosecutor's Office forwarded the applicants' mother's complaint about her son's detention to the Kurchaloy District Prosecutor. On 22 November and 1, 7 and 24 December 2000 the Ministry of the Interior forwarded the first applicant's complaints to the Chechnya Department of the Interior. On 13 December 2000 the Chechnya Prosecutor's Office forwarded the applicants' parents' complaint about the disappearance of their son to the Kurchaloy District Prosecutor's Office, with an instruction to open a criminal investigation under Article 126 of the Criminal Code (kidnapping).
15. On 9 December 2000 the Argun Inter-District Prosecutor's Office informed the first applicant that a criminal investigation into his brother's kidnapping had been opened on that same day.
16. On 20 December 2000 the Chechnya Department of the Interior informed the first applicant that on 2 October 2000 Ayubkhan Magomadov had been detained by the FSB officers on suspicion of involvement in illegal armed groups. He had been taken to the Oktyabrskiy VOVD in Grozny. Following an inquiry, it had been established that the detainee had no connection to the illegal armed groups and he had been released on the same day. However, in view of the curfew, he had requested to spend the night at the VOVD and had been permitted to do so. In the morning of 3 October 2000 he had left the VOVD and had never been seen again. The letter further stated that pre-trial detention centre IZ-4/2 in Chernokozovo had denied that Mr Magomadov had ever been detained there. On 8 November 2000 a search file (no. K-031/2000) had been opened and forwarded to the Oktyabrskiy VOVD as it was the last place where he had been seen.
17. On 29 January 2001 the head of the criminal investigations unit of the Chechnya Department of the Interior stated that the initial complaint about Ayubkhan Magomadov's disappearance had arrived at the Department on 15 November 2000. It had first been forwarded to the Kurchaloy VOVD and then, on 6 December 2000, to the Oktyabrskiy VOVD. No news had been obtained in the case after that. The Department's missing persons database contained no reference to an A.A. Magomadov.
18. On an unspecified date the Chechnya Department of the Interior issued a notice which stated that Ayubkhan Magomadov had been detained on 2 October 2000 by officer R. of the Oktyabrskiy VOVD, accompanied by the staff of the Kurchaloy district department of the FSB, on suspicion of having committed a crime. The detainee had been delivered to the Oktyabrskiy VOVD, where he had been checked and it had been established that he had no involvement in the crime. Ayubkhan Magomadov had been released at 8.30 a.m. on 3 October 2000 and had never been seen again by the VOVD officers. A document concerning the “operative measures” conducted to investigate Mr Magomadov's involvement in a crime had been issued to the officers of the Kurchaloy department of the FSB.
19. On an unspecified date a testimonial as to the character of Ayubkhan Magomadov was issued and signed by a number of sports officials from the Kurchaloy district and by more than 40 members of the football team and its supporters. It attested that he was a good player and a reliable member of the team and stated that, since 1994, when the hostilities had started in Chechnya, Ayubkhan Magomadov “had nothing to do with illegal armed groups or with terrorist activities, was not interested in the Wahhabist movement, did not use or distribute illegal drugs, and did not sell arms”.
20. On two occasions the NGO Memorial, acting on the first applicant's behalf, contacted the Prosecutor General with requests for information. Its letter of 5 March 2001 referred to the contradictory information obtained by his relatives from law-enforcement bodies. It indicated that there had been no entries in the register of detainees of the Oktyabrskiy VOVD referring to a Mr Magomadov. They also attached a copy of a statement by the head of the Kurchaloy village administration to the effect that on 2 October 2000 there had been a “special operation” in the village, as a result of which Ayubkhan Magomadov had been detained by unknown “military servicemen”. Memorial further requested a number of actions to be taken by the law-enforcement bodies to clarify the circumstances of Mr Magomadov's detention and to inform his relatives about the progress of the investigation.
21. On 19 December 2002 the Chechnya Prosecutor's Office informed the first applicant that on 17 December 2002 a decision to adjourn the criminal investigation in the case in which he was a victim had been quashed and the proceedings had been resumed. No further details were given.
22. On 17 March 2003 Memorial again contacted the Prosecutor General, requesting information about the criminal investigation into Ayubkhan Magomadov's disappearance. It appears that this letter remained unanswered.
23. The Government in their memorial of 16 September 2004 referred to documents received from different authorities, and gave several inconsistent versions of what had happened to Ayubkhan Magomadov on 2 and 3 October 2000. They submitted that the investigation had failed to identify the persons responsible for his kidnapping or to establish his whereabouts. Mr Magomadov had been declared a missing person and put on the federal missing persons list. They also stated that there existed information that in November and December 2000 he had been spotted in internally displaced persons' (IDP) camps in Ingushetia, recruiting fighters for the field commander Ruslan Gelayev.
24. On 31 May 2004 the applicants' representatives informed the Court about the first applicant's “disappearance”. They referred to Article 34 of the Convention and linked the first applicant's arrest with his application to the Court in connection with his brother's disappearance. They submitted that in April 2004 the first applicant had been in Moscow. He had last contacted his relatives on 19 April 2004.
25. The second applicant referred to information received from another of his brothers, Ibragim Magomadov, and his nephew, Khisir Magomadov. They had apparently been visited in their house in Kurchaloy on 29 April 2004 by a group of persons wearing camouflage and masks who had been looking for the first applicant. After intervention by other security officers the men in camouflage had presented FSB identity documents. They had instructed Ibragim Magomadov to come to the local FSB office. Several days later at the local FSB office Ibragim Magomadov was told that a criminal case had been opened against his brother, the first applicant. No further details were given.
26. On 16 May 2004 a man claiming to be a member of the Security Service of the President of Chechnya brought a note to the applicants' mother's house. The note was allegedly written by the first applicant and addressed to his family. This note was interpreted by his family as meaning that the applicant was at that time detained at the main Russian military base in Chechnya, in Khankala. It was dated 16 May 2004 and signed “Magomadov”. The applicants submitted a copy of this note to the Court. It says:
“Hello, mother, father and the rest,
I am fine. I am in good health, I am alive and well, and wish you the same. Mother, you probably recognise my handwriting. Grandmother Makka, grandfather Makhmud. Mother, your father's name was Yapu, your mother's was Shumiyat.
Elisa, Timur from Geldagen will bring the letter. Please help him to find Yusup, in order to release me. At present I am in our republic. Yusup will be fine. You should find Doda through Yusup.”
27. On 7 June 2004 the Russian Human Rights Commissioner sent a letter to the Ministry of the Interior, asking them to take steps to discover the whereabouts of Mr Yakub Magomadov, an applicant to the Court.
28. On 24 June 2004 the Court requested the respondent Government to submit additional factual information concerning the first applicant's whereabouts and asked them whether he had been detained by a State authority in April or May 2004.
29. On 5 July 2004 the Ministry of the Interior responded to the Human Rights Commissioner. It had established that at the beginning of 2004 the first applicant had arrived in Moscow. On 8 February 2004 the first applicant had been briefly detained by officers from the Department of the Interior of the Moscow South-Eastern Administrative Circuit for an administrative offence, namely a breach of the requirement to be registered at his place of temporary residence. The letter further stated that the first applicant was not registered as residing in the capital, and that he had not been found on the lists of victims of accidents, missing persons, inmates of pre-trial detention centres or wanted persons. No applications were recorded at the bodies of the Ministry of the Interior about his abduction or search.
30. On 22 July 2004 the Department for Organised Crime of the Ministry of the Interior forwarded a letter to the Russian Human Rights Commissioner. The letter stated that the criminal case concerning Ayubkhan Magomadov's abduction was pending with the Kurchaloy District Prosecutor's Office. As to the first applicant, the Ministry of the Interior had no information about his whereabouts or alleged kidnapping.
31. On 1 July 2004 the Kurchaloy District Prosecutor's Office decided not to open criminal proceedings into the alleged abduction. On 19 July 2004 the Chechnya Prosecutor's Office quashed this decision and opened criminal investigation file no. 44032 under Article 126 of the Criminal Code (kidnapping). The Kurchaloy District Prosecutor's Office was entrusted with the investigation. Documents from the investigation file, submitted by the Government, are summarised below in Part B.
32. The Government in their memorials stated that it was impossible to establish the first applicant's whereabouts. No evidence had been obtained in support of the allegation that the first applicant had been detained at the Khankala military base, or that he had been kidnapped by servicemen of the State in connection to his application to the Court. Nor was there any information available to connect the first applicant with the illegal armed groups operating in Chechnya. The Government referred to the information from the Ministry of the Interior and the FSB, which denied having ever detained the first applicant and stated that they had no information about his whereabouts. The Government also stated that in July 2004 the investigation into the first applicant's kidnapping had questioned two relatives of the first applicant and that his mother had been granted victim status in the proceedings. One serviceman of the Ministry of the Interior of Chechnya, M.D., was questioned and stated that he had heard that the first applicant had been in Moscow prior to his disappearance. It also follows from the documents submitted by the Government that the first applicant was under arrest warrant for illegal handling of explosive devices.
33. It follows from the Government's memorials and from a copy of the prosecutor's order of 26 January 2006, submitted by them, that the criminal investigation into the first applicant's kidnapping was adjourned on 5 July 2005, on account of the failure to identify the culprits. On 26 January 2006 the investigation at the Chechnya Prosecutor's Office was resumed.
34. The applicants submitted a copy of an information letter from the Prosecutor General's Office, containing details of a number of allegations of persecution of human rights activists in the Northern Caucasus, based on the relevant report by the Amnesty International. In respect of the alleged abduction of the first applicant, the letter stated that in July 2004 the first applicant had been charged in absentia with illegal storage and transfer of explosive devices and put on the wanted list. They also cited data from the transport police, according to which the first applicant had travelled in May 2004 from Gudermes (Chechnya) to Rostov-on-Don. The Prosecutor General's Office noted that his relatives had not applied to the law-enforcement bodies with regard to his disappearance. In this connection, the Prosecutor General's Office concluded that there were reasons to suspect that the first applicant had staged his disappearance in order to evade justice (see Part B below).
35. The parties submitted a number of relevant documents, summarised below.
36. In September 2004 the Government submitted copies of the entire investigation file no. 38305 opened in relation to Ayubkhan Magomadov's disappearance. The case file consisted of three volumes comprising about 700 pages. In addition to these, in February 2006 the Government submitted an update and copies of documents produced after September 2004. The most important documents can be summarised as follows:
37. On 9 December 2000 the Kurchaloy District Prosecutor's Office opened a criminal investigation into the arrest of Ayubkhan Magomadov, born in 1969, by unidentified armed persons on 2 October 2000 at his home in Kurchaloy. The decision referred to Article 127, paragraph 1, of the Criminal Code (unlawful deprivation of liberty).
38. On 17 October 2000 the applicants' mother wrote a letter to the Chechnya Prosecutor in which she described the circumstances of her son's arrest and asked him to establish his whereabouts.
39. On 10 November 2000 she submitted a similar letter to the Ingushetia Prosecutor.
40. On 17 November 2000 the first applicant and his parents contacted the Prosecutor General, the Chief Military Prosecutor, the head of the FSB and the Minister of the Interior with a complaint about the inaction of the investigating bodies. They referred to the inconsistent statements made by various bodies and asked the authorities to carry out a number of investigative steps to find out the whereabouts of their relative.
41. On 7 and 13 February 2001 the first applicant wrote to the Chechnya Prosecutor and complained about the inefficiency of the investigation. He requested the prosecutor to inform him of the results of the investigation. He also offered to assist the investigation in organising the search for his brother.
42. On 17 December 2002 the investigator informed the first applicant that the investigation of the criminal case had been resumed.
43. On 22 December 2000 the first applicant was questioned as a witness about the circumstances of his brother's arrest and disappearance. In his statement he referred to the document signed by the head of the Oktyabrskiy VOVD stating that his brother had allegedly been released on 3 October 2000, but added that the family had had no news of him.
44. On 23 December 2000 the investigators questioned the applicants' mother. She submitted an account of her son's detention and the search for him. She also submitted a photograph of Ayubkhan Magomadov.
45. On 23 April 2002 the investigators questioned the first applicant. He confirmed that the family had had no information about his brother since 2 October 2000. On the same day he was granted the status of a victim in the proceedings.
46. On 29 May 2002 the first applicant was again questioned about the circumstances of his brother's detention and the search for him.
47. On 17 June 2002 the investigators questioned the head of the Kurchaloy village administration. He stated that on 2 October 2000 at about 2 p.m. he had been alerted by the residents to the fact that a “sweeping” operation was taking place at the Magomadovs' home. When he arrived there he saw two APCs with concealed numbers and about 20 men in camouflage around the house, mostly wearing masks. The witness did not know the servicemen who had conducted the operation and they had refused to identify themselves. The officers of the military commander's office and of the local police station, to whom he had applied, had not been aware of the operation and had refused to accompany him to the site. When a couple of hours later he had returned there, Ayubkhan Magomadov's mother had told him that her son had been taken away by the military. About two weeks later he had gone to the Oktyabrskiy VOVD to assist the relatives in the search for Ayubkhan Magomadov, together with officer B. from the district FSB department. The officer had gone inside and had returned about half an hour later with a letter which confirmed that on 2 October 2000 Mr Magomadov had been detained there and released on the following day. He had had no news of Ayubkhan Magomadov since.
48. On 24 December 2000 the investigator examined the log entries of the Oktyabrskiy VOVD listing the persons who had been delivered to the department premises and the persons who had been detained in the temporary detention unit (изолятор временного содержания – ИВС) between 30 September and 8 October 2000. Ayubkhan Magomadov was not listed in either of the logs.
49. On 2 January 2001 the Oktyabrskiy VOVD confirmed that Ayubkhan Magomadov's name was not listed in their records.
50. On 9 January 2001 the investigator requested the prosecutor of the Khanty-Mansiysk Region to question the police staff who had been on an assignment in the Oktyabrskiy VOVD in October 2000 about the circumstances of Ayubkhan Magomadov's detention, questioning and release.
51. On 28 March 2003 the investigator instructed the Tyumen Regional Prosecutor to question Major I., who at the relevant time had headed the criminal police at the Oktyabrskiy VOVD.
52. On 4 June 2002 the investigator requested the Khanty-Mansiysk Regional Prosecutor to question Major I. and officer R., who had at the time served at the Oktyabrskiy VOVD.
53. On 19 and 20 December 2002 the investigator again requested the Khanty-Mansiysk and Tyumen Regional Prosecutors to question officer R., Major I. and other servicemen, and supplied them with a detailed list of questions concerning the events of 2 to 3 October 2000.
54. On 21 January 2003 officer R. was questioned and stated that he had served at the Oktyabrskiy VOVD between 29 August and 11 November 2000. During that period he had on many occasions participated in operations in the village of Kurchaloy, and therefore he could not recall any specific details about the operation of 2 October 2000. He remembered that he had received operational information from undisclosed sources according to which Ayubkhan Magomadov had been an active member of the illegal armed group headed by Gelayev. On 2 October 2000 he had taken part in the cordoning-off of the Magomadovs' house in Kurchaloy, while other servicemen had been in charge of Ayubkhan Magomadov's arrest and questioning. R. stated that Mr Magomadov had been released from the VOVD before the end of the curfew hours and that he was not aware of any documents drawn up in respect of his detention, questioning or release. He further stated that he had heard from other servicemen of the VOVD and of the FSB that in late October or early November 2000 Mr Magomadov had been seen recruiting new members to Gelayev's group in the IDP camps in Ingushetia.
55. On 14 May 2003 R. was again questioned. He stated that on 2 October 2000, along with other officers of the VOVD, he had accompanied the FSB officers from Grozny to Kurchaloy, where they had detained Ayubkhan Magomadov and brought him to the VOVD. R. stated that when the group had arrived at Kurchaloy they had first visited the district department of the FSB and two officers from that department had accompanied them to the Magomadovs' house. R. could not recall the names of these officers, but he was certain that they were from the Grozny Department of the FSB where he had been on many occasions and seen them. He was also certain that they had a “good relationship” with the head of the VOVD and that that was the reason why the officers of the VOVD had accompanied them and had afterwards allowed them to question the detainee on their premises. R. stated that some FSB officers had told him that Mr Magomadov had been involved in illegal arms transfers and that later he had been seen in Ingushetia recruiting fighters. On 18 December 2003 R. was shown a photograph of Ayubkhan Magomadov, but did not identify him.
56. On 11 March 2003 the investigation questioned Major I., who at the relevant time had headed the criminal police of the VOVD. Major I. stated that a group of FSB officers had brought a detainee to the premises of the Oktyabrskiy VOVD and questioned him there. He was not aware of the details of the case and had not given any orders to detain or to question Ayubkhan Magomadov. The officers of the VOVD had not participated in the detention or questioning of the detainee, and he had not been placed in the administrative detention cell. Major I. testified that he had seen the detainee being questioned by the officer in charge of the FSB group, that the detainee had looked normal and that no physical pressure had been put on him. On the following day he had asked the FSB officers if there were any unauthorised persons on the VOVD premises, to which they had replied in the negative. Major I. denied that he had issued the notice of 12 October 2000 which had confirmed Mr Magomadov's detention on the VOVD premises, and denied that he had seen it before or had signed it. He alleged that some FSB officers had requested him to issue such a notice but that he had refused to do so.
57. In June 2003 a handwriting analysis concluded that it was impossible to determine whether it was indeed Major I.'s signature on the notice, owing to the insufficient amount of material under examination.
58. On 7 December 2003 the investigator was informed that further questioning of Major I. was not possible because the latter had quit the service and left his previous place of residence.
59. On 28 April 2003 the investigation questioned Colonel S., who at the relevant time had headed the Oktyabrskiy VOVD in Grozny. He stated that the officers of the department had participated in many special operations, that he could not recall any details about the one of 2 October 2000 and that all the information should be available in the appropriate records of the VOVD.
60. Between January and June 2003 the investigators questioned more than 60 servicemen of the Khanty-Mansiysk and Tyumen regional departments of the interior who from August to November 2000 had served at the Oktyabrskiy VOVD in Grozny. Nobody admitted taking part in the detention or questioning of Ayubkhan Magomadov, and no one identified him on the photograph. The officers responsible for the administrative detention cell stated that all detainees had been properly recorded, that the cell was the only place used for detention in the department and that the records were left in the VOVD for the next shift. They stated that the detainees could only be transferred to another law-enforcement body, such as the FSB, further to a written order from the head of the VOVD.
61. The investigators also identified persons who had been detained in the administrative detention cell at the Oktyabrskiy VOVD. Two of them were questioned in December 2003, and stated that Ayubkhan Magomadov had not been detained with them there or in the Chernokozovo pre-trial detention centre (SIZO) between August 2000 and March 2001.
62. In response to the investigator's request of March 2002, the Kurchaloy district department of the FSB on 10 April 2002 denied any involvement in the detention of Ayubkhan Magomadov.
63. On 27 April 2002, following a request by the first applicant, the investigator requested the head of the Chechnya Department of the FSB to identify and question officer P., who had headed the Kurchaloy district department of the FSB in October 2000, and who had allegedly participated in Ayubkhan Magomadov's arrest and questioning.
64. On 4 June 2002 the investigator requested the Kurchaloy District department of the FSB to submit a copy of the document issued to them by the Oktyabrskiy VOVD concerning the “operative measures” conducted to check Ayubkhan Magomadov's involvement in a crime. He also requested the department to find and question officer P. and any other persons who had been involved in the operation of 2 October 2000 and Mr Magomadov's questioning.
65. On 18 June 2002 the Kurchaloy District department of the FSB replied to the investigator that its office had no archives and therefore was unable to submit a copy of the document requested.
66. On 23 June 2002 the Chechnya Department of the FSB informed the investigator that it had no information about the operation of 2 October 2000 or about Mr Magomadov's arrest. They also stated that the officer who had been in charge of the district department at the relevant time had returned to his permanent place of service after the completion of his assignment, and that his whereabouts would be communicated later.
67. On 26 November 2003 the Chechnya Department of the FSB again stated that its service had not detained Ayubkhan Magomadov and had no information about him.
68. On 10 December 2000 the investigator requested the military commander of the Kurchaloy District to inform him which military units had participated in the special operation on 2 October 2000 and where Ayubkhan Magomadov was. In an undated reply the district military commander denied that any special operations with the participation of the military servicemen had taken place in Kurchaloy on that date and stated that the commander's office had no information about the whereabouts of the missing person.
69. On 9 January 2001 the investigator requested the Grozny prosecutor to check whether Ayubkhan Magomadov was still being detained at the Oktyabrskiy VOVD, since there had been no news of him after his alleged release on 3 October 2000.
70. In March 2002 the investigator forwarded a number of requests to the FSB, the military commanders' offices, the Kurchaloy and Oktyabrskiy district departments of the interior (ROVD), and detention facilities in the Northern Caucasus. The requests sought information about the operation carried out on 2 October 2000 in Kurchaloy, the detention of Mr Magomadov at the Oktyabrskiy VOVD on 2 and 3 October 2000, any witnesses and persons responsible for questioning him, and his current whereabouts. To the letters were attached photographs and a description of Mr Magomadov. The relevant authorities were requested to submit copies of the custody records for the periods in question.
71. In reply to the requests, on 6 April 2002 the military commander's office of the Kurchaloy District stated that none of its servicemen had participated in any operations on 2 October 2000 and that it had no information about the whereabouts of Ayubkhan Magomadov. Similarly, the Kurchaloy ROVD replied that its officers had been serving in Chechnya after 29 February 2002 [sic] and that upon arrival they had not received any registration documents relating to 2000.
72. In 2002 and 2003 the regional departments of the Ministry of Justice in the Northern Caucasus responsible for pre-trial detention facilities and the regional departments of the FSB each stated that Ayubkhan Magomadov's name was not in their respective lists of detainees.
73. On 24 April 2002 the Kurchaloy VOVD informed the investigators that on 28 June 2001 they had opened a search file (no. 15/15) in respect of the missing person A.A. Magomadov. Previously a search file had been opened by the Oktyabrskiy VOVD as no. 3/03.
74. In 2003 the regional departments of the Ministry of the Interior in the Southern Federal Circuit, in reply to requests from the investigator, confirmed that Ayubkhan Magomadov had been placed on the federal wanted list as a missing person, but that they had no information about him.
75. In November 2003 the investigators requested the Chechnya Department of the Interior to check Ayubkhan Magomadov's involvement with illegal armed groups. They also requested the Zavodskoy ROVD of Grozny to submit a copy of the search file opened by that office. It appears that both requests remained unanswered.
76. The copy of case file no. 38305 contains documents relating to other criminal cases investigated by the same prosecutor, concerning “disappearances” of several persons, allegedly after their detention at the Oktyabrskiy VOVD in Grozny between September and October 2000. According to these documents, on 29 September 2000 the officers of the VOVD had detained K.M. near a café at Lenina Street and delivered him to the VOVD, after which he had disappeared. On 6 October 2000 unidentified military servicemen had detained B.A. at roadblock no. 102 in Grozny because he had been carrying an invalid identity document, and had taken him to the Oktyabrskiy VOVD, after which point his whereabouts were unknown. On 19 October 2000 unknown military servicemen had detained M.T. in Lenina Street and delivered him to the Oktyabrskiy VOVD, after which he had disappeared. On 17 October 2000 A.Z. had arrived at the Oktyabrskiy VOVD, where he had been employed on a temporary contract, to receive his salary. After being discharged, he had been seen in the courtyard of the VOVD and had then disappeared, and his whereabouts remained unknown. The officers of the VOVD questioned about these persons denied having seen or detained them.
77. On 9 March 2001 the investigator of the Argun District Prosecutor's Office adjourned the investigation in criminal case no. 38305 owing to the failure to identify the culprits.
78. On 13 February 2002 a prosecutor from the Chechnya Prosecutor's Office quashed the order of 9 March 2001 and forwarded the case to the Argun District Prosecutor's Office for additional investigation. The order also listed a number of actions necessary for the conduct of the investigation, including identification and questioning of the officers of the Oktyabrskiy ROVD and other law-enforcement authorities who had been responsible for Ayubkhan Magomadov's detention, questioning and release.
79. Between December 2000 and January 2006 the investigation was adjourned eight times, and each time it was resumed with an instruction to carry out a more detailed investigation. The prosecutors, in particular, ordered to identify and question the officers of the FSB who had participated in the detention and questioning of Ayubkhan Magomadov. The latest document in the investigation file was dated 26 January 2006 and again ordered steps to elucidate the disappearance.
80. The applicants submitted information relating to other cases of “disappearances” in Grozny in 2000 and 2001. They stated that there had been several dozen cases of disappearances in the Oktyabrskiy district in 2000 and 2001. They listed 11 persons who had been detained between February and September 2000 and who had last been seen at the Oktyabrskiy VOVD, after which they had disappeared or been found dead. In all cases criminal investigations and/or searches had been commenced but had produced no results.
81. The applicants also submitted information about the trial in 2005 of a police officer, Sergey L., from the Khanty-Mansiysk Region, who had been charged with fraud, abuse of power and causing grave bodily harm, committed in January 2001. According to the bill of indictment, the officer had severely beaten a detainee on the premises of the Oktyabrskiy VOVD on 2 January 2000. According to the witness statements, as a result of the beatings the detainee had lost consciousness and suffered numerous fractures and other injuries. In order to conceal the crime, on the following morning the officer had forged a notice of release and driven the detainee away. The detainee had never been found and was considered a missing person.
82. The Government submitted a number of documents from the file on the criminal investigation opened into the first applicant's disappearance. On 1 July 2004 the Kurchaloy District Prosecutor reviewed information about the first applicant's disappearance and concluded that it was not necessary to conduct a criminal investigation owing to the absence of corpus delicti. The decision referred to the information obtained from the first applicant's relatives in Kurchaloy and from his ex-wife M.K. in Moscow, according to which he had not been seen since early April. It also referred to the note transmitted by an officer of the law-enforcement authorities to the first applicant's relatives, from which they concluded that he had been detained in Khankala and had asked them to find a certain person in order to be released.
83. On 19 July 2004 the Chechnya Prosecutor's Office quashed the order of 1 July 2004 and ordered a criminal investigation into the disappearance. The order noted that there were reasons to believe that the first applicant had been kidnapped.
84. The investigation file was assigned no. 44032. In August 2004 the investigation was transferred to a district prosecutor's office in Moscow, because the first applicant had been last seen there. The investigation located and questioned the first applicant's ex-wife, M.K., who stated that she and the first applicant had divorced in 2001 and that she had last seen him in October 2003.
85. Furthermore, the investigation found out that the first applicant was on the wanted list on suspicion of having committed the offence of illegal storage of explosive materials. The criminal case against the first applicant had been investigated by the FSB. In view of such circumstances the investigation concluded that the possibility of the first applicant's kidnapping by members of the law-enforcement bodies was ruled out. It failed to obtain any information concerning the first applicant's alleged kidnapping in Moscow in April 2004.
86. In January 2005 the investigation of the criminal case was entrusted to the Chechnya Prosecutor's Office. On 5 July 2005 the investigation was adjourned on account of failure to establish the culprits. On 26 January 2006 the investigation was resumed. The Deputy Prosecutor of Chechnya noted that the investigation was incomplete and had failed to elucidate the circumstances of the first applicant's disappearance.
87. The applicants submitted a copy of a letter from the Prosecutor General's Office to the Chairwoman of the Presidential Council for the Development of Civil Society and Human Rights, Mrs Ella Pamfilova. The letter, dated 1 March 2005, contained information concerning a number of allegations of persecution of human-rights activists in the Northern Caucasus, based on a report by Amnesty International. In respect of the first applicant, the letter stated the following:
“It was established that Ya. A. Magomadov had left for Moscow on 2 April 2004 and had last contacted his relatives on 19 April 2004, after which date there had been no news from him. On 29 April 2004 unknown persons, armed with firearms and wearing camouflage uniforms and masks, looked for Magomadov in Kurchaloy. On 16 May 2004 the relatives received a note allegedly written by Magomadov and a copy of his passport photo. The man who had brought the note and the photograph stated that [the first applicant] was being detained at the military base in Khankala, that he had been brought there from Moscow and that [his relatives] were required to find a certain person in exchange for his release.
The relatives contacted the military base in Khankala, where they were told that [the first applicant] was not being detained there. It follows from Ibragim Magomadov's statements that the note was delivered to them by a member of the Security Service of the President of Chechnya by the name of Timur, born in the village of Geldagen.
According to information submitted by the head of the Kurchaloy ROVD, serviceman [Magomed D.] of the street patrol service of the Ministry of the Interior of Chcehnya (полк ППСМ при МВД ЧР) uses the radio call signal 'Lord' and is known to his friends and relatives as Timur. When questioned as a witness, [D.] stated that he came from the village of Geldagen. He did not know [the first applicant] and had never seen him. He was aware of the latter's detention in Moscow from local residents.
The mother of the missing person, M. Magomadova, was questioned as a witness and stated that in 2000 during a 'sweeping operation' her son Ayubkhan had been kidnapped. ... Another of her sons, [the first applicant], was actively searching for Ayubkhan, but did not find anything. [The first applicant] has lived in Moscow since the early 1990s. While in Moscow, he submitted an application to the European Court. In connection with the search for his brother, [the first applicant] came to Chechnya and told her that servicemen from the law-enforcement bodies had advised him to be less persistent in the search for his brother. She was not aware of any other pressure put on [the first applicant]. She was also not aware of the search allegedly carried out at her house by FSB officers on 19 May 2003. As to the information from Memorial that [the first applicant] had contacted them on 18 or 19 April 2004 for the last time, she explained that he could not have called them because there was no telephone connection with Kurchaloy.
On 29 April 2004 [M. Magomadova] returned home from Gudermes, and her daughter-in-law told her that around lunchtime they had been visited by officers of the law-enforcement bodies who had been looking for [the first applicant], and had then asked Ibragim [Magomadov, the applicants' brother] to come to the military commander's office. On the following day Ibragim went to the military commander's office, but she was not aware of the contents of the conversation. She was not aware about the note allegedly received from [the first applicant] and she would not be able to identify his handwriting.
Ibragim Magomadov, the brother of the [first applicant], explained that he had a younger brother by the name of Yusup, who for the last two years had lived in Moscow. He was afraid to return to Chechnya because he had friends among members of [illegal armed groups]. [The first applicant] also did not allow him to come home. When he was questioned as a witness, Ibragim Magomadov stated that for about one year Yusup had not lived at home, and that, according to hearsay, he had joined an illegal armed group. He was not aware of his whereabouts. [The first applicant] was last at home in February, March and April 2004. As to the information from Memorial that [the first applicant] had called them on 18 and 19 April from Moscow, it could not be true, because there was no telephone connection with Kurchaloy.
On 29 April 2004 he received a message through his wife to appear before the law-enforcement bodies. On 30 April 2004 he went to the military commander's office, where he talked to an FSB officer by the name of Sergey. He asked him questions about [the first applicant], in particular whether he had come by car and whether he had a car.
In mid-May 2004 they were visited by a member of the President's Security Service called Timur, nicknamed 'Lord', who had brought a note from [the first applicant] in which he had written that he was in the territory of Chechnya. Timur also said that [the first applicant] had asked for a man called Doda to be found through their brother Yusup. The note was written [in the first applicant's] handwriting. They did not apply to Khankala in connection with the search for [the first applicant]. They did not look for Doda, because they had no connection with Yusup. [Four other relatives] gave similar statements.
[The second applicant] stated, in addition, that after he had received the note he had gone to Moscow, where he had met M.K. [the first applicant's ex-wife]. She said that she had last seen him in Moscow in April 2004. She did not explain under what circumstances. She also stated that the officers of the Moscow Criminal Police Department were trying to find [the first applicant]. He did not take any other steps to find his brother, and did not apply to the military base in Khankala. He was not aware of [the first applicant's] whereabouts.
The head of the Kurchaloy District Department of the FSB replied that they were not aware of [the first applicant's] whereabouts and had taken no action to find him.
During the investigation it had proved impossible to locate the original of the note. Apart from that, the relatives had no examples of [the first applicant's] handwriting, and therefore it was impossible to verify who had been the author of the note.
On 16 August 2004, according to information from witnesses and Memorial that [the first applicant] had been last seen in Moscow, the case was forwarded to the Moscow Prosecutor's Office for investigation.
The head of the Operational/Search Bureau – head of centre “T” (начальник ОРБ - начальник центра «Т») [of the Main Department of the Ministry of Internal Affairs of Russia responsible for the Southern Federal Region?] replied to the investigator that [the first applicant] was wanted by the Investigative Department of the Russian FSB in relation to the investigation of a criminal case.
It was established that criminal case no. 245 had been opened on 29 July 2004 by a senior investigator for particularly serious cases, from the Investigative Department of the Russian FSB, under Article 222, paragraph 2, of the Criminal Code. The criminal investigation was opened on the basis of a statement by [M.] about the illegal storage of explosive devices in the following circumstances.
In 2003 M. had met a resident of the village of Kurchaloy named Yakub. In November 2003 Yakub asked him to hide some arms which belonged to him. Several days after the conversation Yakub brought him several packages, which, as M. had guessed, were explosive devices. He hid the packages in a barn at the following address: Moscow Region... In February 2004 M. decided to get rid of the explosives. He took five packages to the pond located at ... and, having broken the ice, threw the packages into the water.
On 27 July 2004 the crime scene was examined in the presence of M. Three packages were found. According to the assessment by the experts from the FSB's Institute of Criminology, they were improvised explosive devices, containing plastic-based explosives, an ED-8 electric detonator and metal beads.
On the basis of the above, on 5 August 2004 [the first applicant] was charged in absentia with committing a crime under Article 222, paragraph 2, and put on the wanted list.
During the investigation of the case the investigation body raised doubts as to whether [the first applicant] had really been kidnapped or whether he had initiated his own kidnapping, having learnt that he was sought by the FSB in connection with a serious crime. This version is supported by the information obtained from the Northern Caucasus Department of the Transport Police, according to which the following tickets were used between 1 April and 13 September 2004: Ya. A. Magomadov had travelled from Gudermes to Rostov on 16 May 2004 at 14 hours 30 minutes. The ticket was purchased on 15 May 2004 at 9 hours 11 minutes. In the meantime, his relatives allege that he had left Chechnya on 2 April 2004. In addition, none of the [first applicant's] relatives have applied to the law-enforcement authorities in order to organise a search for him.
Materials relating to the checks carried out by the FSB servicemen at the Magomadovs' house in Kurchaloy on 19 May 2003 and on 29 April 2004 were set aside and forwarded to the military prosecutor of the United Group Alignment (UGA) for a separate investigation on 9 August 2004 (document number 23-1699-04).
Under instructions from the Prosecutor General's Office, on 14 January 2005 the criminal case file no. 44032 was sent by the Moscow Prosecutor's Office to the Chechnya Prosecutor's Office for further investigation. On 3 February 2005 the case file was received by an investigator from that office, who extended the term of the investigation until 5 April 2005. The investigation is under way.”
VIOLATED_ARTICLES: 2
3
5
NON_VIOLATED_ARTICLES: 3
